Exhibit 10.18

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this
9th day of January, 2012 (the “Effective Date”), by and between FreeRange
Communications, Inc, a Delaware corporation (the “Company”), and James
McDermott, an individual (the “Executive”).

 

RECITALS

 

A.            The Company desires that the Executive be employed by the Company
to carry out the duties and responsibilities described below, and wishes to
provide the Executive with certain compensation and benefits in return for such
employment duties and responsibilities, all on the terms and conditions
hereinafter set forth.

 

B.            The Executive desires to accept such employment on such terms and
conditions.

 

AGREEMENT

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      Retention and Duties.

 

1.1                               Retention. Beginning on the Effective Date and
continuing during the term of the Executive’s employment with the Company, the
Company shall employ Executive, and the Executive hereby accepts such
employment, all on the terms and conditions expressly set forth in this
Agreement.

 

1.2                               Duties. During the term of the Executive’s
employment with the Company, the Executive shall serve the Company as its
President and Chief Executive Officer and shall have the powers, duties and
obligations of management usually vested in the office of the chief executive
officer of a corporation, as determined by and subject to the directives of the
Company’s Board of Directors (the “Board”), and as governed by the corporate
policies of the Company as they are in effect from time to time throughout the
Executive’s employment (including, without limitation, the Company’s business
conduct and ethics policies, as they may change from time to time). The
Executive shall report solely to the Board.

 

1.3                               Location. The Executive’s principal place of
employment shall initially be the Company’s offices in Portland, Oregon (the
“Principal Place of Employment”). The Executive agrees that he will be regularly
present at the Principal Place of Employment, unless otherwise assigned by
Company. The Executive acknowledges that the Executive may be required to travel
from time to time in the course of performing his duties for the Company.

 

--------------------------------------------------------------------------------


 

2.                                      Compensation.

 

2.1                               Base Salary. The Executive’s base salary (the
“Base Salary”) shall be paid in accordance with the Company’s regular payroll
practices in effect from time to time, but not less frequently than in monthly
installments. The Base Salary shall be payable on a salary basis under state and
federal wage and hour laws. The Executive’s initial Base Salary shall be paid at
the monthly rate of $12,500 (annual rate of $150,000), subject to standard
payroll deductions and withholdings. The Company will review the Executive’s
Base Salary at least once per year.

 

2.2                               Bonus Compensation. The Executive will be
eligible to receive an annual discretionary incentive bonus (“Incentive Bonus”).
The target amount of the bonus for any given bonus period, whether the Executive
receives any such bonus, and the amount of any such bonus will be determined by
the Board in its sole discretion, based on performance objectives established in
writing by the Board for that particular period. The Executive must remain an
active employee through the end of any given calendar year in order to earn an
Incentive Bonus for that year and any such bonus will be paid prior to March 15
of the year following the year in which the Executive’s right to such amount
became vested. The Executive will not be eligible for, and will not earn, any
Incentive Bonus (including a prorated bonus) if the Executive’s employment
terminates for any reason before the end of the calendar year. The Executive’s
initial target Incentive Bonus amount (for 2012) shall equal One Hundred Fifty
Thousand Dollars (US $150,000). The Executive’s target Incentive Bonus for each
bonus period after 2012 shall be determined by the Board.

 

2.3                               Stock Option Grant. The Company shall grant
the Executive an option (the “Option”) to purchase a total of 1,000,000 shares
of common stock (“Stock”) at the fair market value at the time of the grant, as
determined by the Board. The Option shall be subject to the terms and conditions
of the Stock Incentive Plan (the “Stock Plan”) and such further terms and
conditions as are set forth in a written stock option agreement entered into by
the Company and the Executive with respect to the Option. Except as expressly
modified in this Agreement, the Option will vest in accordance with the
Executive’s stock option agreement, which provides, among other terms, that the
unvested portion of any Option is forfeited upon termination of the Executive’s
employment. All Options issued both now or in the future shall be incentive
stock options to the maximum extent permitted by law. The initial option set
forth herein will vest twenty-five percent (25%) as of December 31, 2012 (the
end of the first calendar year of the Executive’s start date) with the remaining
shares to vest in thirty-six equal monthly components at the end of each
calendar month thereafter, until the Option is fully vested or the Executive’s
employment ends, whichever occurs first. Any future option grant will vest over
similar terms (one year cliff, and then equal monthly vesting thereafter over
the following three (3) years), as will be set forth in and governed in all
respects by the applicable plan documents and option agreements between the
Executive and the Company governing such options.

 

--------------------------------------------------------------------------------


 

3.                                      Benefits.

 

3.1                               Retirement, Welfare and Fringe Benefits. The
Executive shall be entitled to participate in all employee pension and welfare
benefit plans and programs, if any, made available by the Company to the
Company’s employees generally, in accordance with the eligibility and
participation provisions of such plans and as such plans or programs may be in
effect from time to time.

 

3.2                               Reimbursement of Business Expenses. Subject to
the Company’s expense reimbursement policy, the Company will reimburse
reasonable and necessary business expenses the Executive incurs in performing
his duties hereunder. Reimbursement for such expenses shall be subject to the
Company’s policies and procedures for documenting such expenses and submitting
requests for reimbursement.

 

3.3                               Vacation and Other Leave. The Executive will
be entitled to accrue paid vacation time as he performs work, at the rate of
four (4) weeks (or 160 hours) per year, up to a maximum accrual amount of 240
hours. Once the Executive reaches the maximum accrual, additional vacation time
will not accrue until Executive brings his vacation time balance below the
maximum accrual amount. The Executive shall accrue and be entitled to take paid
vacation in accordance with the Company’s policies in effect from time to time,
including the Company’s policies regarding vacation accruals and payout of
vacation. During the first six (6) months of employment, the Executive may
borrow up to two (2) weeks of paid vacation time in excess of any accrued
amount, subject to recoupment from future accruals. The Executive shall also be
entitled to all other sick leave and paid holidays available to Company
employees generally pursuant to, and subject to the conditions of applicable
Company policies.

 

3.                                      Confidential Information and Outside
Activities.

 

4.1                               Confidential Information Agreement. As a
condition of employment, concurrently with entering into this Agreement, the
Executive shall execute and abide by the Company’s standard form of At-Will
Employment, Confidential Information, Invention Assignment, and Arbitration
Agreement), a copy of which is attached hereto as Exhibit B (the
“Confidentiality Agreement”).

 

4.2                               No Other Employment; Minimum Time Commitment.
During the term of the Executive’s employment with the Company, the Executive
shall devote substantially all of the Executive’s business time, energy and
skill to the performance of the Executive’s duties for the Company, and the
Executive will not, except with the prior written consent of the Board,
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which the Executive is a passive investor. Notwithstanding
the foregoing, the Executive will be permitted to continue to serve, to the
extent such service does not interfere with the performance of the Executive’s
duties hereunder, on the boards of directors (or similar bodies) of the entities
on which the Executive serves as of the Effective Date, as listed on Exhibit A
hereto.

 

--------------------------------------------------------------------------------


 

4.3                               No Adverse Interests. During the Executive’s
employment with the Company. the Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known to be adverse or antagonistic to the Company, its business or prospects,
financial or otherwise.

 

4.4                               No Breach of Contract. The Executive hereby
represents to the Company that: (i) the execution and delivery of this Agreement
by the Executive and the performance by the Executive of the Executive’s duties
hereunder shall not constitute a breach of, or otherwise contravene, the terms
of any other agreement or policy to which the Executive is a party or otherwise
bound; (ii) the Executive does not possess confidential information arising out
of prior employment, consulting, or other third party relationships, that would
be used in connection with the Executive’s employment by the Company, except as
expressly authorized by that third party; (iii) the Executive will not
improperly use any information (including, without limitation, confidential
information and trade secrets) relating to any other person or entity in
carrying out his duties hereunder; (iv) during the Executive’s employment by the
Company, the Executive will use in the performance of the Executive’s duties
only information which is generally known and used by persons with training and
experience comparable to the Executive’s own, common knowledge in the industry,
otherwise legally in the public domain, or obtained or developed by the Company
or by the Executive in the course of the Executive’s work for the Company; and
(v) except as disclosed in writing to Company on Exhibit A hereto, and except
for the Confidentiality Agreement, the Executive is not bound by any
confidentiality, trade secret, non-competition, non-solicitation, or similar
agreement.

 

5.                                      At-Will Employment; Termination.

 

5.1                               At-Will Employment. The Executive’s employment
relationship is at-will. Either the Executive or the Company may terminate the
employment relationship at any time, with or without Cause or advance notice.

 

5.2                               Benefits Upon Termination. Upon termination of
the Executive’s employment for any reason, unless otherwise required by law, the
Company shall have no further obligation to make or provide to the Executive,
and the Executive shall have no further right to receive or obtain from the
Company, any payments or benefits after his last day of employment (the
“Separation Date”), except as follows:

 

(a)                                               The Company shall pay the
Executive any Accrued Obligations (as defined in Section 5.4). The Accrued
Obligations shall be paid within the time required by law or when otherwise due
pursuant to any applicable Company plan or policy. In the event of the
Executive’s death, the Accrued Obligations shall be paid to such beneficiary as
is required by law. In addition, the Executive shall be entitled to: (i) receipt
of benefits otherwise due terminated employees under group insurance coverage
consistent with the terms of the applicable Company welfare benefit plan;
(ii) the Executive’s rights under the Consolidated Omnibus Budget Reconciliation
Act to continue participation in medical, dental, hospitalization and life
insurance coverage at his own expense; and (iii) any benefits available to the
Executive pursuant to Company’s 401(k) plan (if any), according to the plan
provisions applicable upon termination of employment.

 

--------------------------------------------------------------------------------


 

(b)                                               If the Executive’s employment
with the Company terminates as a result of an Involuntary Termination (as
defined in Section 5.4 below), the Company shall provide Executive with the
following severance benefits:

 

(i)  The Company shall pay Executive, as severance, the equivalent of twelve
(12) months of his Base Salary, subject to standard payroll deductions and
withholdings, which will be paid over the twelve (12) month period following the
Separation Date, on the Company’s regular payroll dates running from the
Separation Date; provided, however, that for compliance with Internal Revenue
Code Section 409A, no payments will begin prior to the 60th day following the
Separation date. On that 60th date, the Company will pay a lump sum payment to
Executive equal to the payments that would have been paid earlier but for
compliance with Section 409A, with the balance paid thereafter as originally
scheduled; and

 

(ii)  Provided that Executive timely elects continued coverage under COBRA, the
Company shall pay Executive’s COBRA premiums to continue his coverage (including
coverage for eligible dependents, if applicable) (“COBRA Premiums”) through the
period (the “COBRA Premium Period”) starting on the Separation Date and ending
on the earliest to occur of: (1) the duration of the salary continuation period
set forth in Section 5.2(b)(i) above; (2) the date Executive becomes eligible
for group health insurance coverage through a new employer; or (3) the date
Executive ceases to be eligible for COBRA continuation coverage for any reason,
including plan termination. In the event Executive becomes covered under another
employer’s group health plan or otherwise ceases to be eligible for COBRA during
the COBRA Premium Period, Executive must immediately notify the Company of such
event. Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA Premiums without a substantial risk of
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company instead shall pay to Executive, on the
first day of each calendar month, a fully taxable cash payment equal to the
applicable COBRA premiums for that month (including premiums for Executive and
Executive’s eligible dependents who have elected and remain enrolled in such
COBRA coverage), subject to applicable tax withholdings (such amount, the
1pecial Cash Payment”), for the remainder of the COBRA Premium Period. Executive
may, but is not obligated to, use such Special Cash Payments toward the cost of
COBRA premiums. In the event the Company opts for the Special Cash Payments,
then on the sixtieth (60th) day following the Separation Date, the Company will
make the first payment to Executive under this paragraph, in a lump sum, equal
to the aggregate Special Cash Payments that the Company would have paid to
Executive through such date had the Special Cash Payments commenced on the first
day of the first month following the Separation Date through such sixtieth
(60th) day, with the balance of the Special Cash Payments paid thereafter on the
schedule described above.

 

(c)                                                If the Executive’s employment
with the Company terminates as a result of an Involuntary Termination (as
defined in Section 5.4 below) within twelve (12) months following the date of a
Change of Control (as defined in Section 5.4 below), the Company shall pay
Executive, as severance, the equivalent of twelve (12) months of his Base
Salary, subject to standard payroll deductions and withholdings, which will be
paid

 

--------------------------------------------------------------------------------


 

over the twelve (12) month period following the Separation Date, on the
Company’s regular payroll dates running from the Separation Date and as to each
Company stock option grant and restricted stock award, if any, held by the
Executive on the Separation Date, all outstanding options shall automatically
accelerate and become vested on the Separation Date. In all other circumstances
involving Involuntary Termination, any and all then unvested Company options,
stock option grants, and restricted stock awards held by Executive shall become
subject to accelerated vesting in the amount of the greater of twelve (12)
months or fifty percent (50%).

 

(c)                                  Notwithstanding the foregoing provisions of
this Section 5.2, if: (A) the Company determines that the Executive has
materially breached his obligations under this Agreement, the Confidentiality
Agreement, or the Release of Claims contemplated by Section 5.3, then, in
addition to any other remedies available to Company, the Executive shall not be
entitled to, and the Company will not be obligated to continue to pay or
provide, any severance or other benefits or option/restricted stock acceleration
otherwise available pursuant to this Section 5.2. The Company shall provide
written notice to the Executive of any such determination.

 

5.3                               Release of Claims. The Executive agrees that
the benefits contemplated by Section 5.2 are in lieu of any other severance
benefit, plan, or program that may be otherwise applicable to the Executive. All
amounts paid to the the Executive pursuant to Section 5.2 shall be paid without
regard to whether the Executive has taken or takes actions to secure other
employment or income. The Executive shall be eligible for the payments and other
benefits provided in Section 5.2 only upon the Executive’s entering into, within
the time required by Company, and not revoking (if such document contains a
revocation clause), a separation agreement and release of claims in a form
reasonably satisfactory to the Company (the “Release of Claims”), whereby the
Executive releases all claims whatsoever against Company, its related
corporations, and their respective current and former employees, agents,
officers and shareholders. No severance or other benefits or option/restricted
stock acceleration will be paid or provided until the Release of Claims becomes
effective.

 

5.4                               Certain Defined Terms. For purposes of this
Agreement, the following terms have the definitions set forth below.

 

(a)                                 “Accrued Obligations” means:

 

(i)                                     any Base Salary that had accrued but had
not been paid (including accrued and unused vacation time) on or before the
Separation Date; and

 

(ii)                                  any Incentive Bonus pursuant to
Section 2.2, to the extent earned as of the Separation Date but not paid to the
Executive; and

 

(iii)                               any reimbursement due to the Executive
pursuant to Section 3.2 for expenses incurred by the Executive on or before the
Separation Date.

 

--------------------------------------------------------------------------------


 

(b)                                 “Cause” shall mean: (i) an intentional
material act of fraud or dishonesty in connection with Employee’s duties, or in
the course of his employment with the Company; (ii) the conviction of a felony;
(iii) a willful act by the Executive which constitutes gross misconduct and
which is materially injurious to the Company; or (iv) intentional wrongful
disclosure of material trade secrets or material confidential information of the
Company; and (v) a willful failure by the Executive to substantially perform his
duties under this Agreement that is not cured by the Executive within thirty
(30) days after written notice is given to him by the Company identifying such
misconduct, other than a failure resulting from the Executive’s complete or
partial incapacity due to physical or mental illness or impairment. No act or
failure to act by the Executive shall be considered “willful” unless committed
without good faith and without a reasonable belief that the act or omission was
in the Company’s best interest.

 

(c)                                  “Change of Control” shall mean the earlier
occurrence of any of the following events:

 

(i)                                     any “person” (as such terms are used in
Sections 13(d) and 14(d) of the Securities and Exchange Act of 1934 as amended)
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the total voting power represented by the Company’s then
outstanding voting securities; or

 

(ii)                                  the consummation of a merger,
reorganization or consolidation of the Company with any other entity, other than
a merger, reorganization, or consolidation which would result in the voting
securities of the Company immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the total voting power of
such surviving entity outstanding immediately after such merger or
consolidation; or

 

(iii)                               the Company liquidates or dissolves, or
sells, leases, exchanges or otherwise transfers or disposes of all or
substantially all of its assets; or

 

(iv)                              any sale or exchange of the membership or
other equity interests by the owners of the Company in one transaction or series
of related transactions where more than 50% of the outstanding voting power of
the Company is acquired by a person or entity or group of related persons or
entities;

 

(v)                                 any other transactions or series of related
transactions occur which have substantially the same effect as the transactions
specified in any of the preceding subsections (i)-(v); or

 

(vi)                              an initial public offering of the Company.

 

--------------------------------------------------------------------------------


 

(d)                                 “Good Reason” shall mean a resignation by
the Executive after the occurrence of any of the following events or
circumstances without the Executive’s express written consent, and provided the
Executive must have provided written notice to the Company of the event giving
rise to Good Reason stating the Executive’s intent to resign and identifying the
circumstances the Executive believes qualify as “Good Reason” pursuant to this
Section 5.4(d), 30 days shall have passed from such notice with no correction
having occurred, and the Executive has resigned from all positions the Executive
holds not later than 90 days after the expiration of such correction period:
(i) a material reduction in Executive’s title, material reduction of the
Executive’s duties, authority or responsibilities: (ii) a material reduction by
the Company of the Executive’s Base Salary. which the parties agree is a
reduction of at least 10% of the Base Salary (unless pursuant to a salary
reduction program applicable generally to the Company’s similarly situated
employees), (iii) a material reduction by the Company of the Executive’s target
Incentive Bonus, excluding any reduction generally applicable to senior
executives, (iv) material violation by the Company of any material term of any
employment, severance, or change of control agreement between the Executive and
the Company, or (v) failure by successor entity to assume this Agreement..

 

(e)                                  “Disability” shall mean the Executive’s
physical or mental impairment that, as determined in good faith by the Board,
renders the Executive unable to perform the essential functions of his
employment, with or without reasonable accommodation that does not impose an
undue hardship on the Company, for more than 120 days in any 12-month period.
The Executive shall cooperate in providing such records and examinations as may
be reasonably requested by the Board in making a determination of Disability.

 

Involuntary Termination” shall mean a resignation by the Executive for Good
Reason or the Company’s termination of the Executive without Cause. For purposes
of clarity, the term Involuntary Termination does not include a termination of
the Executive’s employment due to the Executive’s death or Disability, the
Executive’s resignation under circumstances that do not qualify as Good Reason,
or the Company’s termination of Executive’s employment for Cause.

 

5.5                               Notice of Termination. Except for termination
in the event of the Executive’s death, which shall be automatic, any termination
of the Executive’s employment under this Agreement shall be communicated by
written notice of termination or resignation from the terminating or resigning
party to the other party. The notice of termination or resignation shall
indicate the specific provision(s) of this Agreement relied upon in effecting
the termination or resignation.

 

5.6                               409A Compliance. It is intended that all of
the severance benefits and other payments payable under this Agreement satisfy,
to the greatest extent possible, the exemptions from the application of Code
Section 409A provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9), and this Agreement will be construed to the
greatest extent possible as consistent with those provisions, and to the extent
no so exempt, this Agreement (and any definitions hereunder) will be construed
in a manner that complies with Section 409A. For purposes of Code Section 409A
(including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), the Executive’s right to receive any installment
payments under this Agreement (whether severance payments, reimbursements or
otherwise) shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder shall at all times be
considered a separate and distinct payment. Notwithstanding any provision to the
contrary in this Agreement, if the Executive is

 

--------------------------------------------------------------------------------


 

deemed by the Company at the time of the Executive’s Separation from Service to
be a “specified employee” for purposes of Code Section 409A(a)(2)(B)(i), and if
any of the payments upon Separation from Service set forth herein and/or under
any other agreement with the Company are deemed to be “deferred compensation”,
then to the extent delayed commencement of any portion of such payments is
required in order to avoid a prohibited distribution under Code
Section 409A(a)(2)(B)(i) and the related adverse taxation under Section 409A,
such payments shall not be provided to the Executive prior to the earliest of
(i) the expiration of the six-month period measured from the date of the
Executive’s Separation from Service with the Company, (ii) the date of the
Executive’s death or (iii) such earlier date as permitted under Section 409A
without the imposition of adverse taxation. Upon the first business day
following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this Paragraph shall be paid in a lump
sum to the Executive, and any remaining payments due shall be paid as otherwise
provided herein or in the applicable agreement. No interest shall be due on any
amounts so deferred.

 

6.                                      Withholding and Taxes. Notwithstanding
anything else herein to the contrary, the Company may withhold (or cause there
to be withheld, as the case may be) from any amounts otherwise due or payable
under or pursuant to this Agreement such federal, state and local income,
employment, or other taxes or withholding, as may be required to be withheld
pursuant to any applicable law or regulation.

 

7.                                      Assignment. This Agreement is personal
in its nature and neither of the parties hereto shall, without the consent of
the other, assign or transfer this Agreement or any rights or obligations
hereunder; provided, however, that in the event of a merger, consolidation, or
transfer or sale of all or substantially all of the assets of the Company with
or to any other individual(s) or entity, this Agreement shall, subject to the
provisions hereof, be binding upon and inure to the benefit of such successor
and such successor shall discharge and perform all the promises, covenants,
duties, and obligations of the Company hereunder.

 

8.                                      Number and Gender. Where the context
requires, the singular shall include the plural, the plural shall include the
singular, and any gender shall include all other genders.

 

9.                                      Section Headings. The section headings
of and titles of paragraphs and subparagraphs contained in, this Agreement are
for the purpose of convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation thereof.

 

10.                               Governing Law. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Oregon,
irrespective of its conflict of laws rules.

 

11.                               Severability. If any provision of this
Agreement or the application thereof is held invalid, the invalidity shall not
affect other provisions or applications of this Agreement which can be given
effect without the invalid provisions or applications and to this end the
provisions of this Agreement are declared to be severable.

 

--------------------------------------------------------------------------------


 

12.                               Entire Agreement. This Agreement, together
with the Confidentiality Agreement and any stock option agreement referenced in
Section 2.3, embodies the entire agreement of the parties hereto respecting the
matters within its scope. This Agreement supersedes all prior and
contemporaneous agreements of the parties hereto that directly or indirectly
bears upon the subject matter hereof Any prior negotiations, correspondence,
agreements, proposals or understandings relating to the subject matter hereof
shall be deemed to have been merged into this Agreement, and to the extent
inconsistent herewith, such negotiations, correspondence, agreements, proposals,
or understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof except as expressly set
forth herein.

 

13.                               Modifications. This Agreement may not be
amended, modified or changed (in whole or in part), except by a formal,
definitive written agreement expressly referring to this Agreement, which
agreement is executed by both of the parties hereto.

 

14.                               Waiver. Neither the failure nor any delay on
the part of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any right, remedy, power or privilege, nor shall any
waiver of any right, remedy, power or privilege with respect to any occurrence
be construed as a waiver of such right, remedy, power or privilege with respect
to any other ccurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

15.                               Arbitration. To ensure the timely and
economical resolution of disputes that may arise in connection with the
Executive’s employment with the Company, the Executive and the Company agree
that any and all disputes, claims, or causes of action arising from or relating
to the enforcement, breach, performance, negotiation, execution, or
interpretation of this Agreement, the Executive’s employment, or the termination
of the Executive’s employment, including but not limited to statutory claims,
shall be resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in San Francisco, California,
conducted by JAMS, Inc. (“JAMS”) under the then applicable JAMS rules (which can
be found at http://www.jamsadr.corn/rulesclausest). By agreeing to this
arbitration procedure, both the Executive and the Company waive the right to
resolve any such dispute through a trial by jury or judge or administrative
proceeding. The Company acknowledges that the Executive will have the right to
be represented by legal counsel at any arbitration proceeding. The arbitrator
shall: (a) have the authority to compel adequate discovery for the resolution of
the

 

--------------------------------------------------------------------------------


 

dispute and to award such relief as would otherwise be permitted by law; and
(b) issue a written arbitration decision, to include the arbitrator’s essential
findings and conclusions and a statement of the award. The arbitrator shall be
authorized to award any or all remedies that the Executive or the Company would
be entitled to seek in a court of law. The Company shall pay all JAMS’
arbitration fees in excess of the amount of court fees that would be required of
the Executive if the dispute were decided in a court of law. Nothing in this
Agreement is intended to prevent either the Executive or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. Any awards or orders in such arbitrations
may be entered and enforced as judgments in the federal and state courts of any
competent jurisdiction.

 

16.                               Notices.

 

(a)                                 All notices required or permitted under this
Agreement shall be in writing and shall be deemed to have been duly given and
made if (i) delivered by hand or (iii) sent by registered or certified mail,
postage prepaid, return receipt requested. Any notice shall be duly addressed to
the parties as follows:

 

(i)             if to the Company:

 

attn.: Jon Maroney

 

[home address]

 

(ii)          if to the Executive:

 

James McDermott

 

[home address]

 

(b)                             Any party may alter the address to which
communications or copies are to be sent by giving notice of such change of
address in conformity with the provisions of this Section 16 for the giving of
notice and, in the case of the Executive, the address may be updated through the
normal process by which Company employees inform Company of a change in their
mailing address. Any communication shall be effective when delivered by hand,
when otherwise delivered against receipt therefor, or five (5) business days
after being mailed in accordance with the foregoing.

 

17.                               Counterparts. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original as
against any party whose signature appears thereon, and all of which together
shall constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories. Facsimile, electronic image or other photographic copies of such
signed counterparts may be used in lieu of the originals for any purpose.

 

--------------------------------------------------------------------------------


 

18.                               Legal Counsel; Mutual Drafting. Each party
recognizes that this is a legally binding contract and acknowledges and agrees
that they have had the opportunity to consult with legal counsel of their
choice. Each party has cooperated in the drafting, negotiation and preparation
of this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against either party on the basis of that party
being the drafter of such language. The Executive agrees and acknowledges that
he has read and understand this Agreement, is entering into it freely and
voluntarily, and has advised to seek counsel prior to entering into this
Agreement and has had ample opportunity to do so.

 

19.                               Attorney’s Fees. In the event of the bringing
of any action, proceeding, arbitration or suit by a party hereto against another
party hereunder by reason of any breach of any of the covenants, agreement, or
provisions arising out of this Agreement, the prevailing party shall be entitled
to recover all costs and expenses of that action or suit, or at trial,
arbitration or on appeal, and in collection of judgment, including reasonable
attorney’s fees, accounting, and other professional fees resulting therefrom,
provided, however, in no event, shall the Executive be required to pay any JAMs’
arbitration fees in excess of the amount of court fees that would be required of
the Executive if the dispute were decided in a court of law, as referenced
above.

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the Effective Date.

 

 

“COMPANY”

 

 

 

a Delaware corporation

 

 

 

By:

/s/ Jon Maroney

 

 

 

Name: Jon Maroney

 

Title: Chairman of the Board, FreeRange Communication, Inc.

 

 

 

 

 

“EXECUTIVE”

 

/s/ James McDermott

 

--------------------------------------------------------------------------------


 

Exhibit A

 

As of the Effective Date, the Executive Serves on the Board of Directors (or
Similar Body) of the Following Entities:

 

None

 

List:

Submittable

SpinSimple

ChirpSocial

 

The Executive Is Bound By The Following Confidentiality. Trade Secret,
Non-Competition, Non Solicitation, Or Similar Agreement(s).

 

None

 

List Parties:

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Confidentiality Agreement

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (this “Amendment”) is dated as of
January 17, 2013, by and between Storycode, Inc., a Delaware corporation
formerly known as Free Range Communications, Inc. (the “Company”), and James
McDermott, an individual (the “Executive”).

 

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of January 9, 2012 (the “Employment Agreement”);

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger dated as of
December 27, 2012, by and between the Company, TigerLogic Corporation
(“Parent”), TLSC Merger Sub, Inc. (“Merger Sub”), and Jon Maroney, the Company
is merging with and into Merger Sub, with the Company surviving (the “Merger”);
and

 

WHEREAS, as a condition to the Merger, Parent is requiring the Company and
Executive to amend the Employment Agreement as provided herein, with the
amendment effective on the effectiveness of the Merger.

 

NOW, THEREFORE, in consideration of the agreements and undertakings set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to the conditions set
forth herein, the Company and Executive agree as follows:

 

1.                                      Certain Terms.  Capitalized terms used
herein but not defined in this Amendment have the meanings given to such terms
in the Employment Agreement.

 

2.                                      Amendments to Employment Agreement.

 

(a)                                 Section 1.2:  Duties.  Section 1.2 of the
Employment Agreement shall be amended and restated as follows:

 

1.2                               Duties.  During the term of Executive’s
employment with the Company, the Executive shall serve the Company as its Senior
Vice President, Mobile and Social, as determined by and subject to the
directives of Parent’s President and Chief Executive Officer, and as governed by
the corporate policies of the Company and Parent as they are in effect from time
to time throughout Executive’s employment (including, without limitation, the
Company’s business conduct and ethics policies, as they may change from time to
time).  Executive shall report to Parent’s President and Chief Executive
Officer.

 

(b)                                 Section 2.1:  Base Salary.  Section 2.1 of
the Employment Agreement shall be amended to provide that Executive’s Base
Salary for 2013 is $200,000 annually, paid in accordance with the Company’s
normal payroll procedures and subject to standard deductions and withholdings.

 

(c)                                  Section 2.2:  Bonus Compensation. 
Section 2.2 shall be amended to add that Executive’s target Incentive Bonus for
2013 shall equal 50% of his Base Salary for 2013, with performance objectives to
be established by Parent’s President and Chief Executive Officer and board of
directors, with the determination of whether Executive receives any such bonus,
and the amount, determined by the Parent’s board of directors in their sole
discretion.

 

--------------------------------------------------------------------------------


 

(d)                                 Section 2.4:  Signing Bonus.  A new
Section 2.4 of the Employment Agreement shall be added as follows:

 

2.4                               Signing Bonus.  Effective immediately
following the effectiveness of the Merger (the “Closing”), Executive will be
entitled to receive a special signing bonus in the amount of $45,000 (the
“Signing Bonus”), subject to standard deductions and withholdings.  The Signing
Bonus is payable in two installments, with the first payment of $25,000 made on
the Closing and the second payment of $20,000 made on the six month anniversary
thereof.  If, prior to the six month anniversary of the Closing, Executive
resigns without Good Reason or is terminated for Cause, Executive must repay a
pro-rated portion of the first installment of the Signing Bonus equal to $4,167
for each month of employment not provided between Closing and the second payment
date.  If Executive’s employment terminates for any reason prior to the six
month anniversary of the Closing, Executive shall not be entitled to receive the
second installment of the Signing Bonus.  If, prior to the one year anniversary
of the Closing, Executive resigns without Good Reason or is terminated for
Cause, Executive must repay a pro-rated portion of the second installment of the
Signing Bonus equal to $3,333 for each month of employment not provided between
the six month anniversary of the Closing and the first anniversary of the
Closing.  Annual or other bonuses thereafter shall be in the sole discretion of
Parent and subject to approval of the Compensation Committee of the Parent’s
board of directors.

 

(e)                                  Section 3.3:  Vacation and Other Leave. 
Section 3.3 of the Agreement shall be amended to delete the fourth sentence of
such section in its entirety.

 

(f)                                   Section 5.2:  Benefits Upon Termination.

 

(i)                                     Section 5.2(b)(i) shall be amended to
replace the references to 12 months with six months.

 

(ii)                                  A new Section 5.2(b)(iii) of the
Employment Agreement shall be added as follows:

 

5.2(b)(iii)                                               If the Executive’s
employment with the Company terminates as a result of an Involuntary Termination
prior to, or more than twelve (12) months following the date of a Change of
Control (as defined in Section 5.4 below), all then-outstanding unvested stock
option awards held by the Executive on the Separation Date will become vested
and exercisable, as to a number of shares per award equal to the greater of
(x) the number of shares that would have vested under the award as of the first
anniversary of the Separation Date and (y) 50% of the then-unvested shares.

 

(iii)                               Section 5.2(c) is hereby deleted in its
entirety and replaced with the following new Section 5.2(c):

 

5.2(c)                 If the Executive’s employment with the Company terminates
as a result of an Involuntary Termination on or within twelve (12) months
following the date of a Change of Control, then in addition to receiving the
severance benefits provided in Section 5.2(b), and in lieu of the accelerated
vesting provided in Section 5.2(b)(iii), all then-outstanding unvested stock
option awards and shares of restricted stock held by the Executive on the
Separation Date will become fully vested and, as applicable, exercisable.

 

2

--------------------------------------------------------------------------------


 

(g)                                  Section 5.4:  Certain Defined Terms.

 

(i)                                     By entering into this Amendment, the
Executive expressly consents to the terms of his title, duties, authority and
responsibilities as described in this Amendment, as permitted by Section 5.4 of
the Agreement.  Therefore, as of the date of this Amendment, the Executive
acknowledges that he is waiving his right to resign for Good Reason solely to
the extent of the change to his title, duties, authority and responsibilities,
as expressly described in this Amendment.  This wavier is not a waiver of any
subsequent changes to the terms and conditions of the Executive’s employment
that may give rise to Good Reason.

 

(ii)                                  Section 5.4 shall be amended to add the
following sentence at the end of the section:

 

Notwithstanding the foregoing, the Executive must provide the Company with the
written notice (referred to in the first sentence of this Section 5.4(d))
identifying the event or condition giving rise to Good Reason (and his intent to
resign) within ninety (90) days following the initial existence of such event or
condition.

 

(iii)                               Parent and the Executive agree that the
definition of Change of Control applies not only to the Closing but also to
future transactions involving the Company and Parent.

 

(h)                                 Section 5.6.  Section 5.6 is hereby deleted
in its entirety and replaced with the following new Section 5.6.

 

It is intended that all of the benefits provided under the Agreement (including
the Amendment) satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Code and the regulations and other guidance
thereunder and any state law of similar effect (collectively, “Section 409A”)
provided under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9), and the Agreement will be construed to the greatest extent
possible as consistent with those provisions. To the extent not so exempt, the
Agreement (and any definitions under the Agreement) will be construed in a
manner that complies with Section 409A, and incorporates by reference all
required definitions and payment terms.  When termination of employment is used
in reference to the triggering of Executive’s rights to severance payments and
benefits, a termination of employment will only be deemed to occur when the
Executive has a “separation from service” (as defined under Treasury Regulations
Section 1.509A-1(h)).   For purposes of Section 409A (including, without
limitation, for purposes of Treasury Regulations Section 1.409A-2(b)(2)(iii)),
the Executive’s right to receive any installment payments under the Agreement
will be treated as a right to receive a series of separate and distinct
payments.

 

If the Company, in consultation with qualified external legal counsel,
determines that any of the payments in connection with a separation from service
constitute “deferred compensation” under Section 409A, and if the Executive is a
“specified employee” (as such term is defined in Section 409A(a)(2)(B)(i)) of
the Company or Parent at the time of his separation from service, then, solely
to the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the payments due on a separation
from service will

 

3

--------------------------------------------------------------------------------


 

be delayed as follows: on the earlier to occur of (i) the date that is six
months and one day after the effective date of the Executive’s separation from
service, and (ii) the date of the Executive’s death (such earlier date, the
“Delayed Initial Payment Date”), the Company will (A) pay to the Executive a
lump sum amount equal to the sum of the payments that the Executive would
otherwise have received through the Delayed Initial Payment Date if the
commencement of the payments had not been delayed pursuant to this paragraph,
and (B) commence paying the balance of the payments in accordance with the
applicable payment schedules set forth above.  No interest will be due on any
amounts so deferred.

 

With respect to expenses eligible for reimbursement or in-kind benefits, if any,
provided to the Executive under this or any other Agreement, (i) the amount of
such expenses eligible for reimbursement or in-kind benefits provided in any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits provided in another taxable year, (ii) any reimbursements of such
expenses and the provision of any in-kind benefits shall be made no later than
the end of the calendar year following the calendar year in which the related
expenses were incurred, except, in each case, to the extent that the right to
reimbursement does not provide for a “deferral of compensation” within the
meaning of Section 409A, and (iii) the right to reimbursement or in-kind benefit
shall not be subject to liquidation or exchange for another benefit.

 

(i)                                     Section 7:  Assignment.  Section 7 of
the Agreement shall be amended to add the following sentence:  “On effectiveness
of the Merger, the Company may assign this Agreement to Parent or one of
Parent’s other direct or indirect subsidiaries for which Executive shall be
providing services following the Merger.  All references to the Company
following the Merger shall include Parent and the direct or indirect subsidiary
of Parent for which Executive provides services.”

 

(j)                                    Section 20:  Nonsolicitation.  A new
Section 20 shall be added to the Agreement as follows:

 

20.                               Nonsolicitation.  For a period of one year
following the termination of Executive’s employment for any reason, Executive
agrees that he will not, directly or indirectly, (A) divert or attempt to divert
from the Company (or Parent or its other direct or indirect subsidiaries) any
business of any kind in which it is engaged, including, without limitation, the
solicitation of or interference with any of its suppliers or customers; or
(B) solicit, hire, recruit, or employ any person or entity who is employed by or
has a contractual relationship with the Company (or Parent or its other direct
or indirect subsidiaries), or encourage any person or entity who is employed by
or has a contractual relationship with the Company (or Parent or its other
direct or indirect subsidiaries) to terminate their employment or contractual
relationship with the Company (or Parent or its other direct or indirect
subsidiaries).

 

3.                                      Effectiveness.  This Amendment shall
become effective only on the effectiveness of the Merger.  If the Merger
Agreement terminates pursuant to its terms, this Amendment shall terminate and
shall have no further force or effect.

 

4.                                      No Other Amendments.  Except for the
amendments specified in Section 2 of this Amendment, this Amendment shall not be
deemed to effect any amendment, modification or waiver of any provision of the
Employment Agreement.

 

4

--------------------------------------------------------------------------------


 

5.                                      Governing Law.  This Amendment shall be
construed, and the rights and obligations of the Parties determined, according
to the laws of the State of Oregon, irrespective of its conflict of law rules.

 

6.                                      Counterparts.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Amendment shall be deemed signed and effective as of the date
set forth above upon the Parties exchanging facsimile or electronic copies of
the executed signature pages.

 

[signature page attached]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound hereby, the Parties have
executed this Amendment as of the day and year first above written.

 

 

“COMPANY”

 

 

 

STORYCODE, INC.

 

 

 

 

 

By:

/s/ Jon Maroney

 

Name: Jon Maroney

 

Title: Chairman of the Board

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

/s/ James McDermott

 

JAMES MCDERMOTT

 

--------------------------------------------------------------------------------